Cause No. 04 - 17 - 00722 - CR




                                                      IN THE FOURTH COURT OF APPEALS

                                                         FDR THE STATE OF TEXAS




                                                          IN RE BENJAMIN ELIAS




                          RELATOR'S APPLICATION FOR LEAVE TD FILE WRIT OF MANDAMUS




                                                        In Trial Cause No. 427052
                                                              Writ No. 2704

                                                                 from the

                                                       Twelfth County Court of Law
                                                         for Bexar County Texas.
                               . ' '"' ,
                 Ln

                               s::-.J' ....
                 �                              :,
                                                r-


. ... -
           -,    ::c           '--'"- '
                          ___ ,>


-··· . -                      �                 .-
                                                ...
c: ·. ·: z:.
                 N
                   I
                                                                         �\¼aa
           �-    >
    - f • .:..                 --=...-. .::;-
    ... :;-:     0
                                   ;--�         t.                      Benjamin Elias, pro se
                 -=:z:    ""
                                    '"'-"
                           �I,,. , ........ P.:.                        TDCJ-ID No. 819778
                               \.
     . �'
    t..          r--
                                                -,�                     0.8. Ellis Unit
    :.::
                 c--..,
                                                                        1697 FM 980
                                                                        Huntsville, Texas 77343.
             IN THE FOURTH COURT OF APPEAliS FOR THE STATE OF TEXAS

In re Benjamin Ellas                        §   Cause No.



                APPLICATION FOR LEAVE TO FlUE URIT OF MANDAMUS




TO SAID HONORABLE COURT:




     COMES NOW, Benjamin Ellas, Relator, pro se and asks the Court to file the

attached PETITION FOR lilRIT OF MANDAMUS pursuant to Texas Rules of Appellate

Procedure, Rule, 72.1, and uould shou the follouiing:

     This is an extraordinary case that requires the Fourth Court of Appeals to

exercise original jurisdiction because Relator has no adequate remedy at lau.

It involves ministerial acts only and Relator has been unsuccessful in

obtaining relief from the trial judge.

     WHEREFORE PREMISES CONSIDERED, Relator hereby prays that this honorable

Court grant leave to file uirit of mandamus.




                                            Respectfully,


                                            Benjaniin Ellas, pro se
                                            Relator.




                              UNSWORN DECLARATION




    My name is Benjamin Ellas, my date of birth is April 30th, 1979, and my

inmate identifying number is TDCJ-ID No. 819778. I am presently incarcerated

                                      -1-
in the O.B. Ellis Unit in Huntsville, lilalker County, Texas 773^^3. I declare

under penalty of perjury that the foregoing is true and correct.

     Executed on this the 31^^ day of OctotyCf 2017.


                                             Benjan(^n Elias, pro se


                             CERTIFICATE OF SERVICE




     I, Benjamin Elias, hereby certify that a true and correct copy of the

above and foregoing APPLICATION FOR LEAVE TO FILE WRIT OF MANDAMUS uias

foruarded to Honorable Scott Roberts, Justice Center, 300 Dolorosa, 2nd Fl.,

San Antonio, Texas 78205-3005 via United States Postal Service, first class

mail, postage pre-paid.

     Executed on this the       day of Qch^cr 2017.




                                             Benjannin Elias, pro se




                                       -2-